16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Steven MOXLEY, Petitioner-Appellant,v.Edward W. MURRAY, Respondent-Appellee.
No. 93-6915.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 16, 1993.Decided:  Jan. 13, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-93-762-AM)
Steven Moxley, Appellant Pro Se.
Stephen Douglas Rosenthal, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant filed an action challenging his state court conviction and the denial of good conduct credits.  The district court conditionally dismissed the action without prejudice for failure to exhaust state remedies and ordered that the dismissal become final in fifteen days unless Appellant demonstrated exhaustion of state remedies.  Two months later, when Appellant still had not responded, the district court ordered the action dismissed without prejudice.  Because Appellant failed to respond to the district court's order to demonstrate exhaustion, we deny a certificate of probable cause to appeal and dismiss the appeal.   See Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989), cert. denied, 493 U.S. 1084 (1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED